 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIE MCCLOUD,                                     Case No.: 3:19-cv-00618-WQH-JLB
12
                                        Plaintiff,       ORDER
13
     v.
14
     T. BIRD-HUNT, et al.,
15
16                                   Defendants.
17
     HAYES, Judge:
18
            The matters before the Court are the Motion to Dismiss filed by Defendants (ECF
19
     No. 10) and the Report and Recommendation issued by the Magistrate Judge (ECF No.
20
     17).
21
            The duties of the district court in connection with a report and recommendation of a
22
     magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
23
     636(b). The district judge must “make a de novo determination of those portions of the
24
     report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
25
     part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The
26
     district court need not review de novo those portions of a Report and Recommendation to
27
     which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
28

                                                     1
                                                                             3:19-cv-00618-WQH-JLB
 1   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
 2   (“Neither the Constitution nor the [Federal Magistrates Act] requires a district judge to
 3   review, de novo, findings and recommendations that the parties themselves accept as
 4   correct.”).
 5         The record reflects that no objections have been filed by either party. The Court has
 6   reviewed the Report and Recommendation, the record, and the submissions of the parties.
 7         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 17) is
 8   ADOPTED in its entirety. The Motion to Dismiss filed by Defendants (ECF No. 10) is
 9   GRANTED. The Complaint (ECF No. 1) is DISMISSED with prejudice.
10    Dated: February 11, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                            3:19-cv-00618-WQH-JLB
